DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II. in the reply filed on 22 September 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2022.
	In future claim sets please use the appropriate status identifier for claims withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent 8,465,866 B2), hereinafter Kim.
	Regarding claim 1, Kim discloses a battery for an at least partially electrically drivable motor vehicle, comprising: a battery pack with a plurality of battery cells (i.e. a battery module including a plurality of unit battery cells for an electric vehicle, Title, Abstract, C2:L:40-43).  Kim further discloses unit battery cells (ref. 110) with a case (ref. 111) that has a rectangular parallelepiped shape (C4:L:40-43, Figs. 2-3) and accommodates an electrode assembly (C4:L:37-39), whereby electrode terminals (ref. 112) exposed outside the case are electrically connected to each other (C4:L:47-49, Fig. 2), thus reading on “each of the battery cells has two surface areas which are connected to one another via a shell surface of the respective battery cell”.  Kim further discloses an external frame (ref. 300) that supports a battery pack (ref. 10) formed by stacking a plurality of battery modules (ref. 100) such that the battery pack and frame are in an electric vehicle (C9:L:4-9, Figs. 6-7), thus reading on “a battery housing with an insertion opening for receiving the battery pack”, whereby stacking within the frame implies an insertion opening for receiving said battery modules.  Kim further discloses a lower frame (ref. 130), side frames (ref. 140), an upper frame (ref. 120), and a pair of end plates (ref. 150), whereby the upper frame is disposed above unit battery cells (ref. 110), the lower frame (ref. 130) disposed below the battery cells (ref. 110), the side frames (ref. 140) disposed on the sides of the unit battery cells, and the end plates (i.e., solid plate as in Figs. 1-2, ref. 150) disposed on both ends of the unit battery cells (ref. 110) stacked in the first direction (C3:L:60-63, C3:L:64-67, C5:L:1-9, See Modified Fig. 1), thus reading on “ a frame which encloses the battery pack and is designed as a hollow profile with a closed cross-section, wherein the frame at least partially covers each of the battery cells on the shell surface of the respective battery cell”.  Kim further discloses a pressure control unit that applies pressure to the plurality of unit battery cells between the pair of end plates, whereby a battery module may include a plurality of pressure control units such that each pressure control unit is between the unit battery cells and one of the end plates (Title, C2:L:26-28, Fig. 4, ref. 160), thus reading on “a pretensioning device having a pretensioning unit which is designed to apply a pretensioning force onto the battery pack on a first side of the frame”.

    PNG
    media_image1.png
    595
    933
    media_image1.png
    Greyscale

Modified Figure 1 (Kim)

	Regarding claim 2, Kim discloses all the limitations as set forth above in claim 1.  Kim further discloses the pressure control unit that applies pressure to the plurality of unit battery cells between the pair of end plates as discussed above in claim 1.  Kim further discloses a pressure control unit which is opposite the first side (See Modified Fig. 4).  Kim further discloses the pressure control unit may be configured to control an amount of pressure applied to the unit battery cells in restraining the amount of displacement thereof due to expansion and contraction (C2:L:26-28, Modified Fig. 4), thus reading on “the pretensioning force of the pretensioning unit and the further pretensioning force of the further pretensioning unit act in opposition to each other”, whereby both pressure control units at least apply a force in response to the expansion, for example, such that both pressure control units act in opposition to one another.

    PNG
    media_image2.png
    514
    1092
    media_image2.png
    Greyscale

Modified Figure 4 (Kim)

	Regarding claims 5 and 12, Kim discloses all the limitations as set forth above in claims 1-2.  Kim further discloses a lower frame (Fig. 2, ref. 130), side frames (Fig. 2, ref. 140), an upper frame (Fig. 2, ref. 120), and a pair of end plates (Fig.2, ref. 150) as discussed above in claim 1, whereby the upper and lower frames are perpendicular to the first side (i.e., end plate, ref. 150) such that the upper and lower frames are between the battery pack and at least one wall of the battery housing and the battery housing delimits the insertion opening (See Modified Fig. 6) as shown for the eight battery modules (ref. 100) coupled together in two rows of battery modules stacked in four layers (C9:L:10-14).

    PNG
    media_image3.png
    928
    797
    media_image3.png
    Greyscale

Modified Figure 6 (Kim)

	Regarding claims 8 and 19, Kim discloses all the limitations as set forth above in claims 1-2.  Kim further discloses unit battery cells (ref. 110) with a case (ref. 111) that has a rectangular parallelepiped shape (C4:L:40-43, Figs. 2-3) and accommodates an electrode assembly (C4:L:37-39) as discussed above in claim 1, whereby the case (i.e., shell surface) of the rectangular parallelepiped shape has two longitudinal sides and two end faces, which are shorter than the longitudinal sides by comparison such that at least two adjacent battery cells are arranged with their longitudinal sides adjacent one another (See Modified Fig. 2).  


    PNG
    media_image4.png
    856
    1246
    media_image4.png
    Greyscale

Modified Figure 2 (Kim)

	Regarding claim 9, Kim discloses all the limitations as set forth above in claim 1.  Kim discloses a battery module including a plurality of unit battery cells for an electric vehicle (Title, Abstract, C2:L:40-43, Fig. 7) such that the battery pack (ref. 10) as shown in Fig. 6 is employed for an electric vehicle which necessarily includes a drive motor to function as an electric vehicle.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 8,465,866 B2), hereinafter Kim as applied to claims 1-2 above, and further in view of Schoenherr et al. (U.S. Patent 10,062,882 B2), hereinafter Schoenherr.
Regarding claims 3 and 11, Kim discloses all the limitations as set forth above in claims 1-2.  Kim further discloses the pressure control unit that applies pressure to the plurality of unit battery cells between the pair of end plates as discussed above in claim 1.  Kim further discloses the pressure control unit may include an elastic plate (C1:L:55-60, Figs. 5A-B, ref. 161), whereby the elastic plate has an arched configuration and acts a plate spring (C2:L:5-10) such that the elastic plate (i.e., plate spring) with the control screw (ref. 163) controls or adjusts the elastic plate (C5:L:40-46).  Kim further discloses the pressure control unit with the elastic plate (i.e., plate spring) is over the surface of the first side of the frame (See Modified Fig. 4), whereby the plate element is at least arranged with a plate bottom (e.g., end plates ref. 150) such that the elastic plate (i.e., plate spring) has a defined spring characteristic as set by the control screw (ref. 163).  
	However, Kim does not disclose the pretensioning device has a plate element which rests with a plate top over the entire surface on the first side of the frame.
	Schoenherr teaches a force generating assembly (ref. 40) that includes a pressure plate element (ref. 41) with an elastic member (ref. 13) that is disposed between the pressure plate and battery pack housing (ref. 4), whereby the pressure plate is shaped to correspond to the dimension of the of a side of the cell housing (ref. 21) such that the pressure plate and force generating assembly applies a load that is evenly distributed across the area defined by the cell side (C7:L:42-54).  Schoenherr further teaches the force generating assembly (i.e., with pressure plate) is disposed between at least one of the cells and the cell housing so as to urge the cells of the array into direct contact to form an electrical connection (C2:L:53-58, See Modified Fig. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim with the teachings of Schoenherr such that the pretensioning device as disclosed by Kim further includes a pressure plate as taught by Schoenherr so as to provide a load that is evenly distributed across the area of the battery cell side that urges the battery cells to form an electrical connection.
	

    PNG
    media_image5.png
    598
    914
    media_image5.png
    Greyscale

Modified Figure 4 (Kim)


    PNG
    media_image6.png
    637
    945
    media_image6.png
    Greyscale

Modified Figure 11 (Schoenherr)

	Regarding claim 4, Kim discloses all the limitations as set forth above in claims 1 and 3.  Kim further discloses each of the end plates (ref. 150) may include a base plate (ref. 151) such that the base plate is sufficient to cover an outer surface of the unit battery cells (ref. 110), whereby the end plates and pressure control unit (ref. 160) at least encompass a pretensioning device such that the elastic plate (i.e., spring plate) has a wavy cross-section and is further connected to a base plate (i.e., plate element) (C7:L:34-39, See Modified Fig. 5B).


    PNG
    media_image7.png
    465
    779
    media_image7.png
    Greyscale

Modified Figure 5B (Kim)

Regarding claims 13 and 14, Kim discloses all the limitations as set forth above in claims 1-4.  Kim further discloses a lower frame (Fig. 2, ref. 130), side frames (Fig. 2, ref. 140), an upper frame (Fig. 2, ref. 120), and a pair of end plates (Fig.2, ref. 150) as discussed above in claim 1, whereby the upper and lower frames are perpendicular to the first side (i.e., end plate, ref. 150) such that the upper and lower frames are between the battery pack and at least one wall of the battery housing and the battery housing delimits the insertion opening (See Modified Fig. 6) as shown for the eight battery modules (ref. 100) coupled together in two rows of battery modules stacked in four layers (C9:L:10-14).

    PNG
    media_image3.png
    928
    797
    media_image3.png
    Greyscale

Modified Figure 6 (Kim)

Regarding claim 20, Kim discloses all the limitations as set forth above in claims 1 and 3.  Kim further discloses unit battery cells (ref. 110) with a case (ref. 111) that has a rectangular parallelepiped shape (C4:L:40-43, Figs. 2-3) and accommodates an electrode assembly (C4:L:37-39) as discussed above in claim 1, whereby the case (i.e., shell surface) of the rectangular parallelepiped shape has two longitudinal sides and two end faces, which are shorter than the longitudinal sides by comparison such that at least two adjacent battery cells are arranged with their longitudinal sides adjacent one another (See Modified Fig. 2).  


    PNG
    media_image4.png
    856
    1246
    media_image4.png
    Greyscale

Modified Figure 2 (Kim)

Claims 6-7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 8,465,866 B2), hereinafter Kim as applied to claims 1-2 and 5 above, and further in view of Schmid-Schoenbein et al. (U.S. PGPub US 2018/0175467 A1), hereinafter Schmid-Schoenbein.
	Regarding claims 6-7, 15 and 18, Kim discloses all the limitations as set forth above in claims 1-2 and 5.  However, Kim does not disclose the battery pack has a separating element which is positioned between two battery cells adjacent to one another and is designed to thermally insulate the two adjacent battery cells from one another or is positioned between a terminal one of the battery cells and the frame and is designed to thermally insulate the terminal one of the battery cells and the frame from one another. 
	Schmid-Schoenbein teaches a thermal insulator (ref. 27) introduced between the battery cells (ref. 10), whereby the thermal insulator adjoins the battery cell housings of the respective battery cells on both sides such that the thermal insulator prevents a direct transfer of heat from a battery cell to an adjacently arranged battery cell of the same battery cell layer (ref. 31-34) ([0040], Fig. 2a).  Schmid-Schoenbein further teaches that the thermal insulator is a film comprising, for example, polyurethane, polystyrene, expanded perilite, etc. and has a thickness of particularly 3-5 mm (See Modified Fig. 2a), thus reading on “the separating element is present as a separate component”.  Schmid-Schoenbein further teaches heat generated by a battery cell experiencing thermal runaway is conducted to adjacent battery cells which then also go into an exothermal state and become unusable as a result of overheating, whereby the overheating process follows a chain reaction with frequent consequence of a fire and/or an explosion ([0009]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim with the teachings of Schmid-Schoenbein such that the battery pack/module as disclosed by Kim further includes the separating element (i.e., 3-5 mm thermally insulator film) as taught by Scmid-Schoenbein so as to thermally insulate adjacent battery cells from one another, thereby minimizing the chance of overheating and the subsequent consequence of a fire and/or an explosion. 

    PNG
    media_image8.png
    764
    1013
    media_image8.png
    Greyscale

Modified Figure 2a (Scmid-Schoenbein)


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 8,465,866 B2), hereinafter Kim, in view of Schoenherr et al. (U.S. Patent 10,062,882 B2), hereinafter Schoenherr as applied to claims 1 and 3-4 above, and further in view of Schmid-Schoenbein et al. (U.S. PGPub US 2018/0175467 A1), hereinafter Schmid-Schoenbein.
Regarding claims 16-17, Kim discloses all the limitations as set forth above in claims 1 and 3-4.  Kim and Schoenherr further teach the pretensioning device as discussed above in claims 1, 3-4.  However, Kim does not disclose the battery pack has a separating element which is positioned between two battery cells adjacent to one another and is designed to thermally insulate the two adjacent battery cells from one another or is positioned between a terminal one of the battery cells and the frame and is designed to thermally insulate the terminal one of the battery cells and the frame from one another. 
	Schmid-Schoenbein teaches a thermal insulator (ref. 27) introduced between the battery cells (ref. 10), whereby the thermal insulator adjoins the battery cell housings of the respective battery cells on both sides such that the thermal insulator prevents a direct transfer of heat from a battery cell to an adjacently arranged battery cell of the same battery cell layer (ref. 31-34) ([0040], Fig. 2a).  Schmid-Schoenbein further teaches that the thermal insulator is a film comprising, for example, polyurethane, polystyrene, expanded perilite, etc. and has a thickness of particularly 3-5 mm (See Modified Fig. 2a), thus reading on “the separating element is present as a separate component”.  Schmid-Schoenbein further teaches heat generated by a battery cell experiencing thermal runaway is conducted to adjacent battery cells which then also go into an exothermal state and become unusable as a result of overheating, whereby the overheating process follows a chain reaction with frequent consequence of a fire and/or an explosion ([0009]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim and Schoenherr with the teachings of Schmid-Schoenbein such that the battery pack/module and pretensioning device as disclosed by Kim and Schoenherr further includes the separating element (i.e., 3-5 mm thermally insulator film) as taught by Scmid-Schoenbein so as to thermally insulate adjacent battery cells from one another, thereby minimizing the chance of overheating and the subsequent consequence of a fire and/or an explosion. 

    PNG
    media_image8.png
    764
    1013
    media_image8.png
    Greyscale

Modified Figure 2a (Scmid-Schoenbein)

Conclusion
	Oechsle et al. (U.S. PGPub US 2018/0294451 A1) was also considered and discloses battery module with a module housing comprising a bearing element (i.e., spring element) that presses battery cells together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.M./Examiner, Art Unit 1723 

/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723